


110 HR 1870 IH: Contractor Tax Enforcement

U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1870
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Mr. Towns (for
			 himself, Mr. Waxman,
			 Mrs. Maloney of New York,
			 Mr. Kucinich, and
			 Mr. Murphy of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 31, United States Code, to prohibit
		  delinquent Federal debtors from being eligible to enter into Federal contracts,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Contractor Tax Enforcement
			 Act.
		2.Amendments to
			 provision regarding delinquent Federal debtorsSection 3720B of title 31, United States
			 Code, is amended—
			(1)in the section
			 heading, by adding at the end or
			 contracts;
			(2)in subsection
			 (a)—
				(A)by inserting
			 or be eligible to enter into a Federal contract with the agency
			 after administered by the agency;
				(B)by inserting
			 , including after debt the first place such term
			 appears;
				(C)by striking
			 (other than the second place such words appear;
				(D)by striking the
			 closing parenthesis after 1986; and
				(E)by inserting
			 and be eligible to enter into Federal contracts after
			 loan guarantees; and
				(3)by adding at the
			 end the following:
				
					(c)(1)The head of any Federal
				agency that administers a Federal loan or loan guarantee program or that issues
				a request for proposals for a Federal contract shall require each applicant for
				a Federal loan or loan guarantee and each entity that submits a proposal to
				enter into a contract with the agency to submit with the loan or loan guarantee
				application or the contract proposal a form authorizing the Secretary of the
				Treasury to disclose to the head of the agency information limited to
				describing whether the applicant or prospective contractor has an outstanding
				debt under the Internal Revenue Code of 1986 in delinquent status (as defined
				in this section).
						(2)Not later than 30 days after the date
				of the enactment of this subsection, the Secretary shall develop and make
				available to all Federal agencies a standard form, the purpose which shall be
				to authorize the disclosure described in paragraph (1).
						(d)For purposes of
				this section:
						(1)The term
				contract means a binding agreement entered into by a Federal
				agency for the purpose of obtaining supplies, materials, equipment, or
				services, but does not include—
							(A)a contract to
				assist the agency in the performance of disaster relief authorities, as
				designated in standards prescribed by the Secretary of the Treasury; or
							(B)a contract
				designated by the head of the agency as necessary to the national security of
				the United States.
							(2)The term
				person includes—
							(A)any partnership
				with a partner who has been assessed a penalty under section 6672 of the
				Internal Revenue Code of 1986 with respect to a debt which is in delinquent
				status as described in paragraph (3); and
							(B)any corporation
				with an officer or a shareholder who holds 25 percent or more of the
				outstanding shares of corporate stock in that corporation who has been assessed
				a penalty under section 6672 of the Internal Revenue Code of 1986 with respect
				to a debt that is in delinquent status as described in paragraph (3).
							(3)A debt under the
				Internal Revenue Code of 1986 shall be considered to be in delinquent status if
				it has not been paid within 180 days of an assessment of a tax, penalty, or
				interest under the Internal Revenue Code of 1986. Such a debt does not include
				a debt that is being paid in a timely manner pursuant to an agreement under
				section 6159 or section 7122 of the Internal Revenue Code of
				1986.
						.
			
